SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 27, 2015 Arrayit Corporation (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 33-119586 76-0600966 (Commission File Number) (IRS Employer Identification Number) 927 Thompson Place Sunnyvale, CA94085 (Address of principal executive offices) Rene A. Schena 927 Thompson Place Sunnyvale, CA94085 (Name and address of agent for service) 408-744-1331 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 – Other Events SUNNYVALE, California – October 27, 2015 – On September 30, 2015, Arrayit Corporation announced a distribution of ten million common shares of Avant Diagnostics, Inc. to all common shareholders of ARYC as of the record date, which was previously designated as the market close on September 30, 2015. On the advice of counsel and in order to comply with FINRA regulations, the Board of Directors of Arrayit Corporation voted to amend the record date to the market close on October 30, 2015. The present market value of this dividend is approximately 2.45 million US Dollars. Based on the approximately 556 million common shares of ARYC currently issued, ARYC common shareholders will receive approximately 0.018 shares of AVDX per share of ARYC. The company expects that the stock certificates can be distributed within a few weeks of regulatory approval of the transaction. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Arrayit Corporation Date: October 27, 2015 By: /s/ Rene A. Schena Name: Rene A. Schena Title: Chief Executive Officer 2
